


110 HR 3529 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3529
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2007
			Mrs. Boyda of Kansas
			 (for herself, Mr. Barrow,
			 Mr. Lampson,
			 Ms. Shea-Porter, and
			 Mr. Patrick J. Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent law the treatment of tax-exempt combat pay as earned income for
		  purposes of the earned income credit.
	
	
		1.Permanent extension of
			 special rule treating combat pay as earned income for earned income
			 credit
			(a)In
			 generalClause (vi) of
			 section 32(c)(2)(B) of the Internal Revenue Code of 1986 (relating to earned
			 income) is amended to read as follows:
				
					(vi)a taxpayer may elect to treat amounts
				excluded from gross income by reason of section 112 as earned
				income.
					.
			(b)Provision not
			 subject to sunsetSection 105
			 of the Working Families Tax Relief Act of 2004 (relating to application of
			 EGTRRA sunset to this title) shall not apply to section 104(b) of such
			 Act.
			(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years ending after December 31,
			 2007.
			
